Citation Nr: 9920375	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Medical and Regional Office (RO) Center, which denied service 
connection for bilateral hearing loss.  In March 1999, the 
Board requested a Veteran's Health Administration (VHA) 
expert medical opinion regarding the etiology of the 
veteran's bilateral hearing loss.  A VHA expert medical 
opinion was returned to the Board in June 1999.  In a July 
1999 letter, the veteran and his representative were notified 
that the opinion had been received and given a copy of the 
opinion.  The veteran and his representative were also given 
60 days in which to submit any additional evidence or 
argument.  The veteran's representative submitted a 
supplemental written brief presentation in July 1999 and 
waived the remainder of the 60-day time period.  Thus, this 
matter is properly before the Board for consideration.  



FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  Competent medical evidence reflects the veteran displayed 
a hearing loss when he entered the service.

3.  The veteran's bilateral hearing loss increased in 
severity during service beyond the normal progress of the 
disease.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in and aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306, 3.385(1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).

I.  Factual Background

Service medical records reveal the veteran's ears were 
clinically evaluated as normal upon pre-induction examination 
in March 1966.  The examiner noted no hearing abnormalities.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows (following conversion from American 
Standards Association
(ASA) units to International Standards Organization (ISO) 
units):





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT

20
5
10
15
10
15

LEFT

25
10
20
40
30
25


Upon separation examination in October 1969 the veteran's 
ears were clinically evaluated as normal.  Audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:  





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT

10
15
15
20
20
15

LEFT

25
15
35
35
25
10


The remainder of the veteran's service medical records is 
silent for complaints, treatment, or medical findings with 
respect to hearing loss.

A February 1994 letter from a private physician stated the 
veteran showed some high frequency loss in his right ear 
which was not uncommon and may have been a result of prior 
exposure to acoustic injury.  

An authorized VA audiometric evaluation conducted in July 
1996 revealed pure tone thresholds, in decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT

15
20
50
65
55
50

LEFT

15
25
60
55
50
50


Speech discrimination scores of 90 percent in the right ear 
and 92 percent in the left ear were noted.  The audiologist 
noted hearing acuity was within normal limits bilaterally by 
VA criteria at the time of enlistment and at the time of 
discharge.  The audiologist further noted there was some 
deterioration in hearing acuity during service, and there had 
been some deterioration since.  The audiologist noted service 
connection for hearing loss and tinnitus was not indicated.

Private audiometric testing conducted in May 1997 revealed 
pure tone thresholds, in decibels, as follows:





HERTZ





500
1000
1500
2000
3000
4000
6000
8000
RIGHT

20
40
60

50

    
80
LEFT

25
55
60

45

70

The private physician noted a speech discrimination score of 
100 percent in the right ear and 96 percent in the left ear.  
The private physician noted the veteran's hearing history and 
noise exposure history since discharge from the military was 
not significant.  The veteran reported using hearing 
protection while hunting, except when shooting big game, 
which was seldom.  The veteran also reported working in an 
office for a trucking line and denied use of loud machinery 
such as chain saws.
The private physician's report reflects an impression of 
bilateral progressive sensorineural hearing loss, 
particularly in mid frequencies.  The report further reflects 
an impression that it was difficult at that time to attribute 
the entire hearing loss to noise exposure as the veteran's 
hearing examination was not quite typical for that type of 
noise induced hearing loss; although it would be quite 
reasonable to attribute from 30 to 60 percent of the 
veteran's hearing loss to noise exposure. 

A June 1999 VHA expert medical opinion reflects that the 
veteran displayed a hearing loss when he entered service, and 
that hearing loss did increase in severity beyond the normal 
progress during service.  It was also noted that the veteran 
was exposed to hazardous noise in his role as a jet engine 
mechanic.  

II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d)(1998).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. §§  3.303, 3.306 (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

III.  Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss.  He maintains that he entered the 
service with good hearing, but was discharged with poor 
hearing.  The veteran reports that he was exposed to noise 
from jet engines, flight lines, test cells, and such during 
service.  The veteran's service personnel records reflect his 
military occupation was that of jet engine mechanic. 

Upon separation examination in October 1969, audiometric 
evaluation revealed hearing loss at 1000, 2000, 3000, and 
4000 Hertz in the right ear, and at 1000 and 2000 Hertz in 
the left ear.  However, those results were not sufficient to 
meet the regulatory requirements for establishing a hearing 
loss "disability" within the meaning of 38 C.F.R. § 3.385.  

The veteran's audiometric evaluations in 1996 and 1997 
establish a hearing loss "disability" within the regulatory 
requirements of 38 C.F.R. § 3.385.  "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a 'disability' 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155 (1993).

A February 1994 letter from a private physician stated the 
veteran's high frequency hearing loss in the right ear may 
have been the result of prior exposures to acoustic injury.  
The physician gave no further explanation of the terms 
"prior exposures" and "acoustic injury."  A July 1996 VA 
audiology evaluation noted some deterioration in hearing 
during service and since discharge, but found service 
connection for hearing loss was not indicated.  A May 1997 
second private physician report reflects it would be 
reasonable to attribute from 30-60 percent of the veteran's 
hearing loss to noise exposure.  The second private physician 
noted the veteran's hearing history and noise exposure 
history since discharge from the military was not 
significant.  

However, the June 1999 VHA opinion reflects the veteran did 
display a hearing loss when he entered the service, that his 
hearing loss increased in severity during service, and that 
the increase in severity was beyond the normal progress.  
Thus, in light of the competent medical evidence establishing 
that the veteran's bilateral hearing loss increased in 
severity during service beyond the natural progress, and in 
the absence of clear and unmistakable evidence to rebut the 
presumption of aggravation, service connection for bilateral 
hearing loss is warranted.  

ORDER

Service connection for bilateral hearing loss is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



